DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 4/18/2022 is acknowledged.
Claims 13-50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Status of claims
Claims 1-6 and 9-12 are allowed and claims 7-8 and 13-50 are cancelled based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because the reference numerals “1” and “17” of the rectangular box in figs. 1-4C should be provided with a descriptive text. The reference numeral “17” of the rectangular box in figs. 6-9 is objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “2”, “3”, “4”, “5”, in figs. 1, 4A, and 6, reference numerals “7”, “8”, “9”, and “10” in fig. 2, reference numerals “12”, “13”, “14” and “15” in fig. 3, reference numerals “57”, “58”, “59” in figs. 7-9, reference numeral “31” in fig. 4B, reference numeral “32” in fig. 4C are not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant agreed to file a replacement drawings. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David King on 5/4/2022. 

The application has been amended as follows:
1. (Currently Amended) A method of treating opioid or non-opioid addictive pain drug addicted patient[[s]] comprises the steps of: 
            activating an acoustic shock wave generator to emit acoustic shock waves;
            treating the addicted patient with the acoustic shock waves  emitted by the acoustic shock waves generator, wherein the acoustic shock waves comprise a low pulse energy of 0.00001 mJ/mm2 or higher up to 1.0 mJ/mm2 and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle; and
            the step of treating the addicted patient with the acoustic shock waves comprising subjecting adrenal glands of the addicted patient through a surface of a skin with the acoustic shock waves to modulate hormonal levels of the addicted patient by reducing adrenalin and cortisol levels in order to minimize withdrawal symptoms from the opioid or non-opioid addictive pain drug.  

2. The method of claim 1 wherein the acoustic shock waves a source of a chronic pain.  

3. The method of claim 1 wherein the acoustic shock waves 

4. The method of claim 3 wherein the acoustic shock waves an entire hand or foot for systemic relief.  

5. The method of claim 4 wherein the step of treating the addicted patient with acoustic shock waves  and improves sleep

6. The method of claim 5 wherein the withdrawal symptoms are minimized by stimulatingbeta and/or alpha receptors which havea same symptomatic relief as pharmaceutical beta blockers.  

9. The method of claim 1 further comprises the step[[s]] of: 
            subjecting a location neara source of the acoustic shock waves to stimulate an area near the source of pain or in the reflexology zone to have a modulated response, wherein the modulated response is one or more of reducing patient anxiety by stimulating and/or Beta adrenergic receptors to control and reduce high stress and anxiety or suppressing pain or activating an anesthetic effect over a period of time; and wherein the emitted acoustic shock waves 

10. The method of claim 9 wherein the administration of emitted shock waves is additionally directed to an area of the reflexology zone directed to modulate a response to the pain to suppress urges to take opioid or non-opioid addictive pain drug and to minimize withdrawal symptoms from opioid or non-opioid addictive pain drug.  

11. The method of claim 3 further comprises the step of: recruiting, activating and differentiating stem cells of the patient by directly targeting s of the patient and/or by targeting the reflexology zones of the patient

12. The method of claim 3 further comprises the step of: modulating inflammation locally by a direct targeting, or by modulating systemic inflammation by treating one or more of the reflexology zones

Claims 7-8 and 13-50 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Weth (5,727,556) and Schultheiss (2007/0239072) do not specifically disclose the claimed method as presented in the claims 1-6 and 9-12. 
Weth discloses a method for treating pain comprising the steps of activating an acoustic shock wave generator to emit acoustic shock waves (see shock wave generator 4, see fig. 2, col 7, lines 19-33), treating the patient with the acoustic shock waves emitted by the acoustic shock waves generator, wherein the acoustic shock waves comprise a low pulse energy of 0.00001 mJ/mm2 or higher up to 1.0 mJ/mm2  (see col 8, lines 31-47). Weth further discloses in col 1, lines 21-40 that pain treatments in the art are used to treat drug addicts during withdrawal in view of the pains and other withdrawal symptoms. 
	Schultheiss discloses shock waves for medical treatment comprising amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle (see paragraph 0035).
 However, both Weth and Schultheiss fail to disclose that the method was for treating opioid or non-opioid addictive pain drug patient comprising the step of treating the addicted patient with the acoustic shock waves comprising subjecting adrenal glands of the addicted patient through a surface of a skin with the acoustic shock waves to modulate hormonal levels of the addicted patient by reducing adrenalin and cortisol levels in order to minimize withdrawal symptoms from the opioid or non-opioid addictive pain drug. Therefore, to modify Weth and Schultheiss to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Therefore, claims 1-6 and 9-12 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spector (2017/0196766) is cited to show a method of subjecting shock waves to the renal structures to improve kidney function. 
Uebelacker (2008/0146971) is cited to show a pressure pulse/shock wave 
Cioanta (2011/0034832) is cited to show a shock wave device being used to treat a medical condition. 
Meirer (2008/0033323) is cited to show a low energy extracorporeal shock wave applicator having low energy being used to treat soft tissue disorder. 
Park (KR 20170098788)(KR 20160063695) is cited to show a shockwave method for lowering blood glucose level. 
Cioanta (2018/0221688) is cited to show an acoustic pressure shock waves device for treating different medical conditions. 
Schultheiss (2006/0089673) is cited to show shock wave treatment method. 
Schultheiss (2007/0239082) is cited to show a shock wave treatment device and method. 
Warlick (2007/0142753) is cited to show a pancreas regeneration treatment for diabetics using extracorporeal acoustic shock waves. 
Schultheiss (2007/0016112) is cited to show a shock wave treatment device and method. 
Schultheiss (2006/0036195) is cited to show a pressure pulse/shock wave therapy method for treating medical conditions. 
Spector (2013/0197404) is cited to show a method for improving kidney function with extracorporeal shock waves. 
Spector (2012/0239055) is cited to show a shock wave treatment for a medical condition. 
Schwarz (2019/0201705)(2017/0106201) is cited to show an optical treatment for drug-free and addiction-free pain relief and a shock wave treatment method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785